Exhibit 10.2(a)
AMENDMENT NO. 1 TO THE ESCROW AGREEMENT AND INSTRUCTIONS AMONG SMITH BARNEY
WESTPORT FUTURES FUND L. P., SMITH BARNEY FUTURES MANAGEMENT INC., SMITH BARNEY
INC. AND EUROPEAN AMERICAN BANK DATED AS OF APRIL 8, 1997
          Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to them in the Escrow Agreement and Instructions (the “Escrow
Agreement”) dated as of April 8, 1997.
          Certain provisions of the Escrow Agreement are modified pursuant to
this Amendment No. 1. SB intends to enter into a Market-Making Agreement with
the General Partner and the Partnership whereby SB will purchase the Units of
redeeming/transferring limited partners in the Partnership for immediate resale
to new investors. Upon the commencement of SB’s market-making offering,
subscribers’ subscription amounts received by SB shall be deposited in the
Escrow Accounts as Escrow Property.
          The Escrow Agent shall hold, deal with and dispose of the Escrow
Property and any other property at any time held hereunder subject to the terms
and conditions hereinafter set forth:
          1. As long as SB is acting as market-maker for the Partnership, all
Escrow Property deposited with the Escrow Agent shall be paid over and delivered
to SB on the first day of the month succeeding receipt of a request from the
General Partner and SB.
          2. Prior to delivery of the Escrow Property to SB as described in
Paragraph 1 above, SB shall have no title to or interest in the funds on
deposit, and such funds shall under no circumstances be subject to the payment
or satisfaction of the liabilities or indebtedness of SB.
          3. The Escrow Agent shall cause all funds deposited with it pursuant
to this Escrow Agreement to be maintained and invested as SB shall from time to
time direct by written instructions delivered to the Escrow Agent.
          4. Notices to the Escrow Agent under the Escrow Agreement may be given
by either the General Partner or SB.
          5. Any of the persons whose names and signatures appear on Schedule 1
annexed hereto are authorized by the General Partner and SB to deliver any
instruction or notice to the Escrow Agent required or permitted by this Escrow
Agreement.

 



--------------------------------------------------------------------------------



 



          6. The Escrow Agreement shall remain in full force and effect in
accordance with its terms except as modified by this Amendment No. 1.
Dated as of July 1, 1998

                  Parties to the Escrow    
 
                SMITH BARNEY WESTPORT         FUTURES FUND L.P.    
 
           
 
  By:   Smith Barney    
 
      Futures Management Inc.,    
 
      General Partner    
 
           
 
  By   /s/ David J. Vogel
 
   
 
                SMITH BARNEY FUTURES         MANAGEMENT INC.    
 
         

             
 
  By   /s/ David J. Vogel
 
 
 
  SMITH BARNEY INC.    
 
           
 
  By   /s/ David J. Vogel
 
   

ACCEPTED:
EUROPEAN AMERICAN BANK
By                                                            

-2-



--------------------------------------------------------------------------------



 



SCHEDULE 1

          Name   Title   Signature
 
       
David J. Vogel
  President and Director   /s/ David J. Vogel
 
       
 
       
Daniel R. McAuliffe,
  Director   /s/ Daniel R.
Jr.
      McAuliffe, Jr.
 
       
 
       
Daniel A. Dantuono
  Treasurer, Director and Chief Financial Officer   /s/ Daniel A. Dantuono
 
       

-3-